Citation Nr: 0925379	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  
The Veteran, who had active service from December 1953 to 
December 1955, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  This 
case was previously before the Board in December 2008, when 
it was returned for additional development.


REMAND

The Veteran contends that a January 2003 VA eye surgery, 
attempting to treat his decreased vision in the right eye, 
resulted in further disability of the right eye.  The Veteran 
further contends that a March 2004 VA eye surgery, again 
attempting to treat his right eye disability, resulted in 
even further disability of that eye, rendering him legally 
blind in the right eye.  The medical evidence reflects that 
the Veteran has had multiple diagnoses for right eye 
pathologies, and the evidence reflects that the Veteran is 
now legally blind in the right eye.

Entitlement to compensation under 38 U.S.C.A. § 1151 requires 
a finding that a veteran suffers from new or additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital/medical treatment; or due 
to an event not reasonably foreseeable.  The Veteran makes 
several contentions to the effect that he suffers from 
additional right eye disability due to circumstances he 
alleges meet the criteria for entitlement to benefits under 
38 U.S.C.A. § 1151.  Thus, this case involves complex 
questions of a medical nature, and the Board must rely upon 
competent medical evidence to clarify and resolve such 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board notes the Veteran's testimony that although his 
visual acuity in his right eye was impaired by cataracts 
prior to the January 2003 VA surgery, it was impaired by 
different symptomatology following that surgery, and even 
more severely impaired following the subsequent March 2004 
surgery.  The June 2006 VA examination report suggests that 
VA surgery "failed to improve" the Veteran's vision.  This 
report does not address the Veteran's key contentions 
regarding significant changes in the nature and severity of 
his right eye disability following each of his two surgeries.  
The Board notes that the May 2005 VA examination report 
confirms that the Veteran is now legally blind in his right 
eye; the May 2005 report significantly suggests that the 
Veteran has right eye retinal detachment that is the result 
of VA surgery, without addressing the questions of fault and 
foreseeability essential to complete consideration of this 
claim.  The June 2006 VA examination report briefly finds 
"no indication of medical negligence," but this report 
appears to describe the "retinal detachment" as a cause 
"necessitating retinal sx [surgery]" rather than as a 
result of VA surgery (as described in the prior May 2005 VA 
examination report).  This significant conflict or confusion 
within the evidence was not adequately resolved to permit 
proper appellate review and the Board remanded this case for 
further development in December 2008.

Following the Board's December 2008 remand, the author of the 
June 2006 VA examination report conducted a new examination 
and authored an additional report in February 2009.  This 
report indicates that the Veteran has a "permanently blind 
right eye ... and total chronic retinal detachment."  However, 
it does not discuss the etiology of the retinal detachment 
distinctly to resolve the conflicting indications in clear 
terms, and it does not make a clear statement regarding 
whether retinal detachment occurred due to any degree of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA 
in furnishing treatment.  In this regard, the Board is unable 
to find that the report addresses critical aspects of the 
questions asked by the December 2008 remand which are 
necessary for proper appellate review of the issue.

Additionally, the Board notes that the February 2009 VA 
examination report states that the right eye blindness 
generally "was not as likely as not foreseeable," but this 
statement does not clearly address the matter of whether any 
additional disability (such retinal detachment) was, itself, 
the result of an event or complication not reasonably 
foreseeable associated with the VA treatment.

Different medical records suggest that the Veteran has had 
cataracts, a detached retina, a neovascular net, and 
hemorrhaging, all impacting his vision in his right eye.  
However, the sum of the evidence remains unclear as to the 
nature and etiology of these disabilities, particularly the 
retinal detachment, and how they relate to the two VA eye 
surgeries.  It is somewhat unclear whether the retinal 
detachment resulted from either of the VA surgeries and, if 
so, whether the retinal detachment resulted from an instance 
of fault or an event not reasonably foreseeable associated 
with VA treatment.

Because the latest medical opinion obtained is not fully 
compliant with the Board's remand instructions, the medical 
questions posed have not been resolved, and the current 
record remains inadequate for adjudicating the claim.  
Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran's claims file should be 
referred to the examiner who performed 
the February 2009 VA eye examination for 
further review and comment.  (If the 
examiner who performed the February 2009 
VA examination is unavailable, the claims 
file should be referred to another 
appropriate examiner for review and 
comment.)

The examiner is requested to review all 
records associated with the claims file, 
particularly any documents associated 
with the VA treatment of his right eye in 
January 2003 and March 2004.  Following 
this review the examiner should offer 
comments and an opinion as to whether any 
of the Veteran's right eye diagnoses (to 
be addressed individually) have been 
caused or permanently aggravated in 
severity by the VA surgeries in January 
2003 or March 2004.  Please respond 
directly to each of the following:

a)  The examiner is asked to 
please discuss the etiology of 
the Veteran's retinal 
detachment specifically, apart 
from other causes of visual 
impairment.  In particular, 
please address the May 2005 VA 
examination report's finding 
that a "total retinal 
detachment in the right eye" 
was "[t]he result of [VA] 
surgery."  The June 2006 VA 
examination report indicates 
"[r]ight eye total retinal 
detachment and blindness due to 
massive choroidal neovascular 
membrane with vitreous 
hemorrhage" described as a 
cause of, rather than result 
of, VA eye surgery.  Please 
clearly state whether the May 
2005 VA examination report is 
correct in its finding that the 
Veteran's right eye retinal 
detachment is a result of VA 
surgery?

b)  If the right eye retinal 
detachment is the result of VA 
surgery, did the retinal 
detachment involve any degree 
of carelessness, negligence, 
lack of proper skill, error in 
judgment or similar instance of 
fault on the part of the VA in 
furnishing treatment?

c)  If the right eye retinal 
detachment is the result of VA 
surgery, was the retinal 
detachment a complication or 
event associated with such 
treatment that was not 
reasonably foreseeable?

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




